DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 This office action addresses pending claims 1-2, 5-6, 8-11, 14-15, 17-18 and 21-28. Claims 1 and 10 were amended in the response filed 8/15/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “nanoparticles of a first ORR catalytic material comprising a metal oxide and reducible metal ion complex” in lines 7-8 includes changes that were not indicated by strike-through and underlining, as required by MPEP 714 and 37 CFR 1.121(c)(2). For instance, it is noted that on 5/24/2021, the limitation was amended to “nanoparticles of a first ORR catalytic material comprising a metal oxide ”. Appropriate correction is required. Therefore, an appropriate correction is to remove “and reducible metal ion complex”  in line 8.
Claim 10 is objected to because of the following informalities: in line 11, “OPRR” should be changed “ORR”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6, 8-11, 15, 17-18, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cendak et al. (US 2006/0058185) in view of Masuda et al., (2012, April 25). “Role of Cerium Oxide in the Enhancement of Activity for the Oxygen Reduction Reaction at Pt-CeOx Nanocomposite Electrocatalyst – An in Situ Electrochemical X-ray Absorption Fine Structure Study”. J. Phys. Chem. C, 2012, 116, 18, 10098-10102.
Regarding claim 1, Cendak discloses a fuel cell 20 comprising a fuel electrode (anode) 22, an air electrode/oxidizer electrode (cathode) 23, and a proton exchange membrane 21 serving as an electrolyte between the electrodes (ionic communication) ([0111]), and said electrodes have a catalyst ([0105]). The composition of the catalyst is a composition comprising platinum, copper, and nickel ([0038]) and Cendak provides examples of HFC 832 Pt20Cu40Ni40, HFC 842 Pt30Cu35Ni35, HFC 845 Pt10Cu45Ni45, HFC 937 Pt40Cu30Ni30 (see Table H). Thus Cendak meets the limitation of a second ORR comprising a platinum alloy having a formula Ptx(CuNi)100-x wherein 0<x<100 with examples when x=10, 20, 30, and 40. Cendak teaches that the size of the catalyst composition alloy is of “a size suitable for use as a fuel cell catalyst (e.g., no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å), in size or smaller)” ([0092]); thus the catalytic material is in the nanosize range and is a nanoparticle. 
With regards to the limitation of the anode “in fluid communication with a source of molecular hydrogen” and the cathode “in fluid communication with a source of molecular oxygen”, Cendak teaches a fuel chamber 28 and an air chamber 29 ([0111], Fig 3), and teaches that hydrogen can be used in the fuel chamber ([0118]), and air (which has oxygen therein) is used in the air chamber ([0112]). Therefore, Cendak teaches the anode in fluid communication with a source of molecular hydrogen, and the cathode in fluid communication with a source of molecular oxygen.
While Cendak teaches a platinum-copper-nickel alloy as a catalyst (second ORR catalytic material), Cendak does not explicitly disclose nanoparticles of a first ORR catalytic material comprising a metal oxide, the nanoparticles of the first ORR catalytic material having a maximum dimension less than 100 nm, and where the second ORR catalytic material is interspersed contact with the nanoparticles of the first ORR catalytic material, and having a maximum dimension greater than the maximum dimension of the first ORR catalytic material, and at least 70% of the nanoparticles of the first ORR catalytic material are in direct contact with and supported by at least one particle of the second ORR catalytic material.
Masuda discloses a catalyst for a fuel cell having a metal oxide, cerium oxide, positioned on the surface of platinum nanoparticle (Fig 6). Therefore, the cerium oxide must be nanosized (a nanoparticle) to be supported on the platinum nanoparticle, and therefore the platinum nanoparticle [second ORR catalytic material] has a maximum dimension greater than the maximum dimension of the cerium oxide [first ORR catalytic material]. As seen in Figure 4, nearly 100% of the cerium oxide is in direct contact with [and supported by] at least one particle of the platinum nanoparticles.  Masuda teaches that the cerium oxide enhances the ORR activity also inhibits the formation of Pt oxide (abstract). Masuda notes that “potential loss at the cathode caused by relatively slow kinetics of the ORR [oxygen reduction reaction] is a critical issue to be solved for the further improvement of the cell performance” (Introduction); therefore Masuda suggests the improvement to the catalyst in the cathode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cerium oxide supported on the platinum nanocomposite, as taught by Masuda, with the platinum cathode catalyst of Cendak for the purpose of enhancing the ORR activity and inhibiting the formation of Pt oxide.
In addition, because Cendak teaches that the size of the catalyst composition alloy is of “a size suitable for use as a fuel cell catalyst (e.g., no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å), in size or smaller)” ([0092]), the cerium oxide that is supported thereon has to be a smaller than platinum catalyst (as taught by Masuda), and therefore the combination also teaches the maximum dimension of the first ORR catalytic material (cerium oxide) is less than 100 nm. In further support, Masuda teaches that platinum nanoparticles are within the range of 3-5 nm (p. 10101, left column, middle paragraph), which suggests cerium oxide particles as even smaller and therefore in the claimed range. 
Regarding claim 2, modified Cendak discloses all of the claim limitations as set forth above. While modified Cendak does not explicitly disclose the d band centers of the first catalytic material (CeOx of Masuda) or the second catalytic material (the Pt-Cu-Ni alloy of Cendak), consider the following: both the first and second catalytic materials inherently have a d band center. Cendak teaches a range of Pt-Cu-Ni alloy compositions that significantly overlaps with the instant specification (see specifically HFC 842 Pt30Cu35Ni35 and HFC 832 Pt20Cu40Ni40 of Cendak compared to instant Figures 4C-D of compositions Pt1(CuNi)1 [Pt33Cu33Ni33] and Pt1(CuNi)2 [Pt20Cu40Ni40] (see Table H)). Thus, the Pt-Cu-Ni alloy (second catalytic material) of Cendak would have the same [second] d band center as the disclosed invention. Further, because the CeOx of Masuda also enhances the ORR activity over the platinum catalyst (for instance, the platinum catalyst of Cendak), it is expected that the cerium oxide of Masuda [first ORR catalyst] has a higher d band center than the platinum catalyst, and therefore the combination similarly meets the limitation of the second d band center is lower than the first d band center.
Regarding claim 6, modified Cendak discloses all of the claim limitations as set forth above. Masuda teaches that the CeOx (first ORR material) is supported by  the platinum catalyst (second ORR material) (abstract). Because the CeOx (cerium oxide) and the platinum catalyst are in contact with each other, it is considered particles of one material (first or second ORR material) decorates the surfaces of the other material (the other of the first or second ORR material). In addition, Figure 6 illustrates the CeOx decorated on the surfaces of platinum nanoparticle support.
Regarding claim 8, modified Cendak discloses all of the claim limitations as set forth above. With regards to the limitation of “at least 99% of the nanoparticles of the first ORR catalytic material [metal oxide] are in direct contact with at least one particle of the second ORR catalytic material [platinum alloy]”, it is noted that Masuda teaches using the CeOx supported on the platinum catalyst (abstract), and in Figure 4, nearly 100% of the cerium oxide is in direct contact with [and supported by] at least one particle of the platinum nanoparticles. Therefore, it is considered that nearly all (about 100%) the CeOx is supported on and is contact with platinum, and therefore renders obvious the claim limitation.
Regarding claim 9, modified Cendak discloses all of the claim limitations as set forth above. Cendak additionally teaches size of the Pt-Cu-Ni catalyst (second ORR catalytic material) is “no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å)” ([0092]); the lower range suggests that the maximum size should be 20 nm or less (less than 20 nm). 
Regarding claims 21-22, modified Cendak discloses all of the claim limitations as set forth above. With regards to the limitation of wherein the nanoparticles of the first ORR catalytic material having a maximum dimension (claim 21) less than 50 nm or (claim 22) less than 20 nm, Cendak modified by Masuda does not explicitly disclose this limitation. However, Masuda teaches the cerium oxide supported on the platinum nanoparticle which has a size of 3-5 nm (p. 10101, left column, middle paragraph). Because the cerium oxide has to have a smaller size than the platinum nanoparticle (i.e. less than 3-5 nm), the maximum dimension of the cerium oxide (first ORR catalytic material) is less than 3-5 nm, which is less than the claimed 50 nm or 20 nm.

Regarding claim 10, Cendak discloses a fuel cell 20 comprising a fuel electrode (anode) 22, an air electrode/oxidizer electrode (cathode) 23, and a proton exchange membrane 21 serving as an electrolyte between the electrodes (ionic communication) ([0111]), and said electrodes have a catalyst ([0105]). The composition of the catalyst is a composition comprising platinum, copper, and nickel ([0038]) and Cendak provides examples of HFC 832 Pt20Cu40Ni40, HFC 842 Pt30Cu35Ni35, HFC 845 Pt10Cu45Ni45, HFC 937 Pt40Cu30Ni30 (see Table H). Thus Cendak meets the limitation of a second ORR comprising a platinum alloy having a formula Ptx(CuNi)100-x wherein 0<x<100 with examples when x=10, 20, 30, and 40. Cendak teaches that the size of the catalyst composition alloy is of “a size suitable for use as a fuel cell catalyst (e.g., no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å), in size or smaller)” ([0092]); thus the catalytic material is in the nanosize range and is a nanoparticle. 
While Cendak teaches a platinum-copper-nickel alloy as a catalyst (second ORR catalytic material), Cendak does not explicitly disclose placing particles of a first ORR catalytic material on a conductive support, having a maximum dimension less than 100 nm and a first d band center, the first ORR catalytic material comprising a metal oxide, and positioning particles of the second ORR catalytic material in interspersed contact with the nanoparticles of the first ORR catalytic material, wherein the second ORR catalytic material having a maximum dimension greater than the maximum dimension of the first ORR catalytic material, and at least 70% of the nanoparticles of the first ORR catalytic material are in direct contact with and supported by at least one particle of the second ORR catalytic material.
Masuda discloses a catalyst for a fuel cell having a metal oxide, cerium oxide, positioned on the surface of platinum nanoparticle (Fig 6). Therefore, the cerium oxide must be nanosized (a nanoparticle) to be supported on the platinum nanoparticle, and therefore the platinum nanoparticle [second ORR catalytic material] has a maximum dimension greater than the maximum dimension of the cerium oxide [first ORR catalytic material]. As seen in Figure 4, nearly 100% of the cerium oxide is in direct contact with [and supported by] at least one particle of the platinum nanoparticles, which is further supported by carbon (a conductive support).  Masuda teaches that the cerium oxide enhances the ORR activity also inhibits the formation of Pt oxide (abstract). Masuda notes that “potential loss at the cathode caused by relatively slow kinetics of the ORR [oxygen reduction reaction] is a critical issue to be solved for the further improvement of the cell performance” (Introduction); therefore Masuda suggests the improvement to the catalyst in the cathode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cerium oxide supported on the platinum nanocomposite and further carbon support, as taught by Masuda, with the platinum cathode catalyst of Cendak for the purpose of enhancing the ORR activity and inhibiting the formation of Pt oxide.
In addition, because Cendak teaches that the size of the catalyst composition alloy is of “a size suitable for use as a fuel cell catalyst (e.g., no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å), in size or smaller)” ([0092]), the cerium oxide that is supported thereon has to be a smaller than platinum catalyst (as taught by Masuda), and therefore the combination also teaches the maximum dimension of the first ORR catalytic material (cerium oxide) is less than 100 nm. In further support, Masuda teaches that platinum nanoparticles are within the range of 3-5 nm (p. 10101, left column, middle paragraph), which suggests cerium oxide particles as even smaller and therefore in the claimed range. 
With regards to the limitations of incorporating the ORR catalyst into a cathode of the fuel cell, the fuel cell comprising: an anode, in fluid communication with a source of molecular hydrogen; and the cathode, in ionic communication with the anode and in fluid communication with a source of molecular oxygen, Cendak teaches a fuel chamber 28 and an air chamber 29 ([0111], Fig 3), and teaches that hydrogen can be used in the fuel chamber ([0118]), and air (which has oxygen therein) is used in the air chamber ([0112]). Therefore, Cendak teaches the anode in fluid communication with a source of molecular hydrogen, and the cathode in fluid communication with a source of molecular oxygen.
Regarding claim 11, modified Cendak discloses all of the claim limitations as set forth above. While modified Cendak does not explicitly disclose the d band centers of the first catalytic material (CeOx of Masuda) or the second catalytic material (the Pt-Cu-Ni alloy of Cendak), consider the following: both the first and second catalytic materials inherently have a d band center. Cendak teaches a range of Pt-Cu-Ni alloy compositions that significantly overlaps with the instant specification (see specifically HFC 842 Pt30Cu35Ni35 and HFC 832 Pt20Cu40Ni40 of Cendak compared to instant Figures 4C-D of compositions Pt1(CuNi)1 [Pt33Cu33Ni33] and Pt1(CuNi)2 [Pt20Cu40Ni40] (see Table H)). Thus, the Pt-Cu-Ni alloy (second catalytic material) of Cendak would have the same [second] d band center as the disclosed invention. Further, because the CeOx of Masuda also enhances the ORR activity over the platinum catalyst (for instance, the platinum catalyst of Cendak), it is expected that the cerium oxide of Masuda [first ORR catalyst] has a higher d band center than the platinum catalyst, and therefore the combination similarly meets the limitation of the second d band center is lower than the first d band center.
Regarding claim 15, modified Cendak discloses all of the claim limitations as set forth above. Masuda teaches that the CeOx (first ORR material) is supported by  the platinum catalyst (second ORR material) (abstract). Because the CeOx (cerium oxide) and the platinum catalyst are in contact with each other, it is considered particles of one material (first or second ORR material) decorates the surfaces of the other material (the other of the first or second ORR material). In addition, Figure 6 illustrates the CeOx decorated on the surfaces of platinum nanoparticle support.
Regarding claim 17, modified Cendak discloses all of the claim limitations as set forth above. With regards to the limitation of “at least 99% of the nanoparticles of the first ORR catalytic material [metal oxide] are in direct contact with at least one particle of the second ORR catalytic material [platinum alloy]”, it is noted that Masuda teaches using the CeOx supported on the platinum catalyst (abstract), and in Figure 4, nearly 100% of the cerium oxide is in direct contact with [and supported by] at least one particle of the platinum nanoparticles. Therefore, it is considered that nearly all (about 100%) the CeOx is supported on and is contact with platinum, and therefore renders obvious the claim limitation.
Regarding claim 18, modified Cendak discloses all of the claim limitations as set forth above. Cendak additionally teaches size of the Pt-Cu-Ni catalyst (second ORR catalytic material) is “no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å)” ([0092]); the lower range suggests that the maximum size should be 20 nm or less (less than 20 nm).
Regarding claim 23, modified Cendak discloses all of the claim limitations as set forth above. Matsuda teaches that the cerium oxide is mixed with platinum particles in the process of making the composite (Experimental section, p. 10099); and therefore reads the limitation of mixing the particles of the first ORR catalytic material and the particles of the second ORR catalytic material together.
Regarding claim 24, modified Cendak discloses all of the claim limitations as set forth above. Matsuda teaches that the cerium oxide (first ORR catalytic material) is made from a solution and dispersion (Experimental section, p. 10099, left column), and therefore meets the limitation of being formed by wet chemistry.
Regarding claims 25-26, modified Cendak discloses all of the claim limitations as set forth above. With regards to the limitation of wherein the nanoparticles of the first ORR catalytic material having a maximum dimension (claim 25) less than 50 nm or (claim 26) less than 20 nm, Cendak modified by Masuda does not explicitly disclose this limitation. However, Masuda teaches the cerium oxide supported on the platinum nanoparticle which has a size of 3-5 nm (p. 10101, left column, middle paragraph). Because the cerium oxide has to have a smaller size than the platinum nanoparticle (i.e. less than 3-5 nm), the maximum dimension of the cerium oxide (first ORR catalytic material) is less than 3-5 nm, which is less than the claimed 50 nm or 20 nm.
Regarding claim 27, modified Cendak discloses all of the claim limitations as set forth above. Cendak teaches the Pt-Cu-Ni catalyst (second ORR catalytic material) made by contacting a catalytic precursor composition with an acidic solution ([0030], [0065]), and is therefore formed by wet chemistry.
Regarding claim 28, modified Cendak discloses all of the claim limitations as set forth above. Cendak teaches the Pt-Cu-Ni catalyst (second ORR catalytic material) made by contacting a catalytic precursor composition with an acidic solution ([0030], [0065]), and is therefore formed by wet chemistry. Matsuda teaches that the cerium oxide (first ORR catalytic material) is made from a solution and dispersion (Experimental section, p. 10099, left column), and therefore meets the limitation of being formed by wet chemistry. Further, Matsuda teaches that the cerium oxide is mixed with platinum particles in the process of making the composite (Experimental section, p. 10099); and therefore reads the limitation of mixing the particles of the first ORR catalytic material and the particles of the second ORR catalytic material together.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cendak et al. (US 2006/0058185) in view of Masuda et al., (2012, April 25). “Role of Cerium Oxide in the Enhancement of Activity for the Oxygen Reduction Reaction at Pt-CeOx Nanocomposite Electrocatalyst – An in Situ Electrochemical X-ray Absorption Fine Structure Study”. J. Phys. Chem. C, 2012, 116, 18, 10098-10102, as applied to claims 1 or 10 above, and further in view of Lopez et al. (US 2010/0092841).
Regarding claims 5 and 14, modified Cendak discloses all of the claim limitations as set forth above. While Masuda discloses a metal oxide, including cerium oxide, Masuda does not explicitly disclose wherein the first ORR catalytic material comprises tin oxide.
Lopez teaches a core/shell type catalyst particle comprising a Pt-based shell with a core of inorganic oxides such as alumina (aluminum oxide), zirconia (zirconium oxide), titania (titanium oxide), tin oxide, or ceria (cerium oxide) (abstract, [0033]). Lopez teaches that by using the inorganic oxides with the platinum, the specific activity in the oxygen reduction reaction (ORR) is increased compared to standard Pt/C electrocatalysts ([0037]). Thus, Lopez teaches the addition of inorganic oxides (including tin oxide and cerium oxide) as improving the oxygen reduction reaction (ORR) and therefore establishes that tin oxide and cerium oxide are equivalent in terms of providing an improvement in oxygen reduction reaction of the catalyst in a fuel cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute tin oxide for the cerium oxide as taught by Lopez in the fuel cell catalyst of modified Cendak because Lopez teaches the materials as equivalent in terms of providing an improvement in the oxygen reduction reaction and one of ordinary skill in the art would have expected predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725